     Case 2:21-cr-00023 Document 46 Filed 05/04/21 Page 1 of 15 PageID #: 185




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                          CRIMINAL ACTION NO. 2:21-cr-00023

MICHAEL ANDREW KING, JR.,


                         MEMORANDUM OPINION & ORDER

       Pending before the court is Defendant Michael King’s Motion to Suppress.

[ECF No. 29]. The Government has Responded [ECF No. 36] and Defendant has

Replied [ECF No. 37]. For the reasons herein, the Motion to Suppress [ECF No. 29]

is DENIED.

       Also pending are several discovery motions filed by Defendant. [ECF Nos. 23,

24, 25, 26, 27, 28]. The Government has filed a Response to these motions [ECF No.

31] and Defendant has replied [ECF No. 37]. Based upon the information contained

in the Response and Reply, it appears to the court that the materials requested in

ECF Nos. 23, 24, 26, and 27 have been provided to Defendant where they exist, and

Defendant has been notified of the material that does not exist. Therefore, I find it

appropriate to DENY those motions [ECF Nos. 23, 24, 26, 27] as MOOT. 1 For the




       1 Of course, the Government has a continuing duty to supplement its Discovery Responses
should new evidence come to its attention.
   Case 2:21-cr-00023 Document 46 Filed 05/04/21 Page 2 of 15 PageID #: 186




reasons herein, ECF No. 25 is DENIED and ECF No. 28 is DENIED in part and

GRANTED in part.

   I.      Background

        Defendant is charged with possession with intent to distribute 50 grams or

more of methamphetamine and 28 grams or more of cocaine base, otherwise known

as “crack cocaine.” The drugs in question were found when officers conducted a traffic

stop of a person known as “C.H.” on February 2, 2019. But Defendant’s alleged

involvement, and the police investigation into him, began well before the stop.

        In 2018 and 2019, the Metropolitan Drug Enforcement Network Team

(“MDENT”) investigated Defendant in connection with suspected drug trafficking

activity in Kanawha County, West Virginia. In January 2019, Defendant allegedly

sold methamphetamine or crack cocaine on four separate occasions to an unnamed

confidential informant (“the CI”) who was working with MDENT. Defendant is not

charged in relation to those drug sales. Instead, based in part upon the sales, MDENT

Detective P.D. Hodge obtained a search warrant to place a GPS tracking device on

Defendant’s vehicle, a gray Chevrolet Tahoe, for up to forty-five days.

   The warrant was issued on the day of the first sale to the CI, January 4, 2019.

However, the parties disagree as to when the GPS device was actually attached to

the Tahoe. Defendant alleges the device was attached on January 2, 2019, two days

prior to the warrant, because discovery provided by the Government shows GPS data

being transmitted from the device beginning that day. The Government argues that

the device was not attached to the Tahoe until January 8, 2019, at 1:00 a.m. To



                                          2
   Case 2:21-cr-00023 Document 46 Filed 05/04/21 Page 3 of 15 PageID #: 187




explain the additional data provided to Defendant, the Government says that the

device records GPS data regardless of whether it is attached to a target’s vehicle. The

Government avers that the GPS coordinates recorded prior to January 8, 2019,

indicate that the device was in the immediate vicinity of the MDENT office in Dunbar,

West Virginia. Though Defendant continues to argue to point, he seemingly concedes

in his Reply that the device was not placed on his Tahoe until sometime after the

warrant was issued. Specifically, Defendant states the following:

             The GPS data provided in the spreadsheet does not
             indicate a location the precise time of 0100 a.m. on January
             8, 2019 but does provide a location for 2320 p.m. on
             January 7, 2019 and a location for 0445 on January 8, 2019.
             The latitude and longitude at these times relate to the
             same address in Dunbar, West Virginia. A latitude and
             longitude related to a location in Montgomery, West
             Virginia does not appear until January 10, 2019 in the
             spreadsheet provided.

[ECF No. 38, at 2 (emphasis supplied)].

      Defendant lives in Montgomery, West Virginia. Regardless of when the GPS

device was attached to Defendant’s Tahoe, it remained there throughout January and

into early February 2019.

      On January 31, 2019, the CI informed Detective Hodge that Defendant would

be travelling to Cleveland, Ohio to bring back “stuff,” which the CI took to mean

drugs. Based on that tip, Detective Hodge monitored the GPS tracking device on

Defendant’s Tahoe and conducted surveillance on the interstate as Defendant made

his way back toward Charleston, West Virginia. Detective Hodge located Defendant’s

vehicle and followed him on the interstate. During that time, Detective Hodge noticed



                                          3
      Case 2:21-cr-00023 Document 46 Filed 05/04/21 Page 4 of 15 PageID #: 188




that Defendant was traveling in tandem with a Chevrolet Traverse. Detective Hodge

ran the Traverse’s registration and learned that it was registered to the person known

as C.H.

        Officers “paced” both Defendant and C.H. as driving ten miles per hour over

the speed limit and pulled them both over at separate locations on Interstate 77.

Officers searched Defendant’s car and found only a small amount of marijuana.

Defendant is not charged in relation to his traffic stop. Though I am provided with

scant details of the stop of C.H., Defendant alleges officers immediately requested a

K-9 unit respond to that stop. According to Defendant, C.H. initially gave consent for

officers to search the Traverse but then withdrew consent shortly thereafter. The K-

9 unit then responded and indicated the presence of drugs on the right rear passenger

door of C.H.’s Traverse. C.H. then told officers that there were narcotics in the vehicle.

In the search that followed, officers discovered over 400 grams of methamphetamine

and over 80 grams of crack cocaine in a plastic grocery bag near the rear seats.

        The Government has charged Defendant with possession with intent to

distribute these drugs, and it argues the evidence at trial will show Defendant placed

them in the Traverse.

II.     Pending Motions

           A. Motion to Suppress

        Defendant moves to suppress all of the evidence obtained during the search of

C.H.’s Traverse. Defendant argues the stop of C.H. was unconstitutional and the

evidence must therefore be suppressed. Defendant’s argument is based on his belief



                                            4
    Case 2:21-cr-00023 Document 46 Filed 05/04/21 Page 5 of 15 PageID #: 189




that the GPS tracker was placed on his Tahoe prior to the warrant being issued. He

claims that the GPS tracker was placed illegally, and that, but for the tracker,

Officers would not have stopped C.H. or called for a K-9 unit to respond. Therefore,

Defendant claims he should have standing to argue for suppression of the evidence

obtained during the stop of C.H. because it was fruit of the allegedly unlawful

placement of the GPS tracker on his Tahoe. 2

       In support of his motion, Defendant relies primarily on United States v. Terry,

909 F.3d 716 (4th Cir. 2018). In Terry, MDENT officers placed a GPS tracking device

on a vehicle Terry was driving, but did not own, before obtaining a warrant to do so.

Using the GPS tracker to follow and monitor the vehicle, officers pulled it over two

days later, after the warrant had been issued. At that time, the owner of the vehicle

was driving and Terry was a passenger. Officers searched Terry’s person and

discovered a considerable amount of drugs. The Fourth Circuit ruled that the

placement of the GPS tracker prior to a warrant being issued violated Terry’s Fourth

Amendment rights, and that the evidence found during the search of Terry’s person

had to be suppressed because it was fruit of that violation. That is to say, the officers

would not have been able to follow, pull over, or search Terry had they not illegally

placed the GPS tracker on the vehicle he was driving two days earlier.

       Defendant suggests Terry is instructive here. While that case does have

seemingly similar facts, Defendant’s argument ignores a basic principle of Fourth


       2  I note again, however, that Defendant seems to concede that the GPS tracker was not
placed on his Tahoe prior to the warrant being issued. That being the case, there is no constitutional
violation to serve as the basis of a motion to suppress. But because Defendant persists in his
suppression motion, I consider his arguments here.

                                                  5
   Case 2:21-cr-00023 Document 46 Filed 05/04/21 Page 6 of 15 PageID #: 190




Amendment jurisprudence—“The Fourth Amendment protects people, not places.”

Katz v. United States, 389 U.S. 347, 351 (1967). Accordingly, Fourth Amendment

rights “may not be vicariously asserted.” United States v. Rumley, 588 F.3d 202, 206,

n.2 (4th Cir. 2009) (quoting Rakas v. Illinois, 439 U.S. 128 133–34 (1978)).

“Suppression of the product of a Fourth Amendment violation can be successfully

urged only by those whose rights were violated by the search itself, not by those who

are aggrieved solely by the introduction of damaging evidence.” Alderman v. United

States, 394 U.S. 165, 171–72 (1969). Put the other way, “[a] person who is aggrieved

by an illegal search and seizure only through the introduction of damaging evidence

secured by a search of a third person’s premises or property has not had any of his

Fourth Amendment rights infringed.” Rakas, 439 U.S. at 134. Therefore, “[t]here is

no necessity to exclude evidence against one defendant in order to protect the rights

of another.” Alderman, 394 U.S. at 174. Rather, the “capacity to claim the protection

of the Fourth Amendment depends . . . upon whether the person who claims the

protection . . . has a legitimate expectation of privacy in the invaded place.” Rakas,

439 U.S. at 143.

      Applying this principle here, I FIND that Defendant has no standing to assert

that C.H.’s Fourth Amendment rights were violated. The Fourth Amendment only

protects the victim of the search, and there is no evidence Defendant was the victim

of the search of the Traverse, other than by use of the evidence obtained against him.

The test of whether Defendant was a victim of the search is whether he had a

legitimate expectation of privacy in C.H.’s Traverse. I FIND that he did not. There is



                                          6
   Case 2:21-cr-00023 Document 46 Filed 05/04/21 Page 7 of 15 PageID #: 191




no evidence that Defendant owned the Traverse, was a passenger in the Traverse, or

regularly used the Traverse. Defendant does not contend otherwise. The only

argument Defendant makes to suggest he may have had some minimal privacy

interest in the Traverse is that, according to him, C.H. told officers during the stop

that Defendant “placed luggage in the back of her vehicle.” [ECF No. 38, at 5].

Therefore, Defendant argues, “at the very least, [he] has an expectation of privacy in

the luggage placed in C.H.’s vehicle.” [ECF No. 38, at 5]. This falls short as well.

Defendant does not argue, and there is no evidence to suggest, that the drugs in

question were found in the luggage. Rather, the evidence before me is only that the

drugs were found in a plastic grocery bag near the rear seats.

      In any event, I would find that there were sufficient intervening circumstances

here to purge any taint if the GPS tracker had been placed illegally and if Defendant

was an actual victim of the search. Officers had, at a minimum, independent,

reasonable and articulable suspicion to stop C.H. for speeding. Though Defendant

argues the officers only followed C.H. because they had placed the tracker on his

vehicle, I am unconvinced this amounts to any constitutional violation. Officers were

not using the GPS tracker to track C.H., and there is no evidence, nor could I decide

here, that C.H. had a reasonable expectation of privacy in Defendant’s Tahoe. That

officers observed C.H. speeding while investigating Defendant is a matter of chance.

More importantly, officers had probable cause to search C.H.’s lawfully stopped

Traverse after the K-9 unit indicated the presence of drugs in the vehicle. United




                                          7
   Case 2:21-cr-00023 Document 46 Filed 05/04/21 Page 8 of 15 PageID #: 192




States v. Branch, 537 F.3d 328, 340 n.2 (“[I]t is well settled that a ‘positive alert’ from

a drug detection dog, in and of itself, provides probable to search a vehicle.”).

      Because Defendant does not have standing under the Fourth Amendment to

assert a violation of C.H.’s constitutional rights and Defendant was not a victim of

the search of C.H.’s vehicle, the Motion to Suppress [ECF No. 30] is DENIED.

          B. ECF No. 25–Motion for Disclosure of CI File

      In this motion, Defendant requests an order requiring the Government to

disclose “any and all confidential informant files relied upon by Charleston Metro

Police and Kanawha County Sheriff’s Department in their investigation” of

Defendant. [ECF No. 25, at 1].

                   1. Legal Standard

      In certain instances, the Government is “privilege[d] to withhold from

disclosure the identity of persons who furnish information of violations of law to

officers.” Roviaro v. United States, 353 U.S. 53, 58 (1957). However, “[w]here the

disclosure of an informer’s identity, or the contents of his communication, is relevant

and helpful to the defense of an accused, or is essential to a fair determination of a

cause, the privilege must give way.” Id. at 60–61. Most cases where disclosure is

required arise when “the legality of a search without a warrant is [at] issue and the

communications of an informer are claimed to establish probable cause,” or when the

informer “helped to set up the commission of the crime and [] was present at its

occurrence.” Id. (citations omitted).




                                            8
   Case 2:21-cr-00023 Document 46 Filed 05/04/21 Page 9 of 15 PageID #: 193




       The Supreme Court of the United States has determined that “no fixed rule

with respect to disclosure is justifiable.” Id. at 62. Instead, the determination of

whether disclosure is required must balance “the public interest in protecting the flow

of information against the individual’s right to prepare his defense.” Id. In deciding

whether to require disclosure, the Supreme Court has directed courts to examine “the

particular circumstances of each case, taking into consideration (1) the crime charged,

(2) the possible defenses, (3) the possible significance of the informer’s testimony, and

(4) other relevant factors.” Id.

       Applying this test, the United States Court of Appeals for the Fourth Circuit

has held that “an important factor affecting disclosure is the informant’s involvement

in the criminal acts of the accused.” United States v. Gray, 47 F.3d 1359, 1365 (4th

Cir. 1995). More specifically, the Fourth Circuit has held,

              In delineating the significance of this involvement, . . . the
              government is privileged to withhold the identity of the
              informant when the informant was a “mere tipster,” or was
              used only for obtaining a search warrant, but [] failing to
              disclose the informant’s identity more likely amounts to
              error when the informant was an active participant in the
              events leading to the arrest of the accused.

Id. (citations omitted).

       Importantly, “[t]he burden is on the defendant to establish that the Raviaro

criteria in a particular case counsel in favor of disclosure.” United States v. Blevins,

960 F.2d 1252, 1258 (4th Cir. 1992).




                                            9
  Case 2:21-cr-00023 Document 46 Filed 05/04/21 Page 10 of 15 PageID #: 194




                      2. Discussion

      In his Motion, Defendant makes no attempt to establish the Raviaro factors.

Instead, Defendant discusses the fact that MDENT detectives relied on information

provided by the CI to obtain the GPS tracker warrant and then summarily concludes

that the CI “file” is “necessary and material in preparing the defense” in this case.

[ECF No. 25, at 2]. The Government responds that the Motion should be denied at

this time because the CI was involved primarily in the purchase of drugs that are not

charged in this indictment. And in that respect, the CI was “used only for obtaining

a search warrant.” [ECF No. 31, at 4 (quoting Gray, 47 F.3d at 1365)]. The

Government further points out that Defendant has not challenged the GPS warrant

and that, in relation to the drugs Defendant is charged with possessing, the CI acted

only as a tipster who alerted Detective Hodge to Defendant’s potential activities. The

Government adds that the CI’s identity and all necessary Giglio 3 materials will be

provided to Defendant if and when the Government seeks to call the CI as a witness.

      In his Reply, Defendant argues that MDENT “bas[ed] the entire investigation

on information obtained from the confidential informant,” and the proposition that

the Government will disclose the informant’s identity only if it seeks to call him or

her as a witness “fails to appreciate that the Defendant may [want to] call the

confidential informant as a material witness” in his defense. [ECF No. 37, at 4, 5].

Specifically, Defendant argues he will want to examine the CI “to determine whether

sufficient grounds existed for the warrant to place the GPS tracker, which lead to the



      3   Giglio v. United States, 405 U.S. 150 (1972).

                                                  10
  Case 2:21-cr-00023 Document 46 Filed 05/04/21 Page 11 of 15 PageID #: 195




stop of C.H. and seizure of illicit drugs.” [ECF No. 37, at 5]. And he suggests that the

CI’s testimony may vary from the information contained in the MDENT Report.

      Applying the Raviaro factors here, I conclude that the Defendant has not met

his burden to establish the necessity of disclosure. While I recognize that the CI had

purchased drugs from Defendant, those sales are not part of the indictment. The

crime charged here is possession of the drugs found in C.H.’s vehicle. Defendant has

made no argument that the CI was present at the time those drugs were found or

that the CI was in some way involved with that crime. Therefore, it is unclear what

significance the CI’s testimony could have for Defendant’s defense. In fact, Defendant

has not presented any argument as to why or how the CI may help him establish any

defense. Moreover, Defendant has not sought to challenge the warrant that allowed

MDENT to place the GPS tracker, such that the CI’s identity or testimony may be

relevant. Though Defendant may be correct that the investigation into him was

initiated or was furthered by the CI, the CI acted as nothing more than a “mere

tipster” in relation to the crime charged. Gray, 47 F.3d at 1365.

      The Motion for Disclosure [ECF No. 25] is DENIED.

          C. ECF No. 28–Motion for Data/Information from Officers’ Cell Phones

      Finally, Defendant requests “any and all data and information from the cell

phones of officers conducting the traffic stop of C.H. on [or] about February 2, 2019

or [] inspection of the same.” [ECF No. 28, at 2]. In support of his Motion, Defendant

argues that in the dashboard camera footage of the traffic stop of C.H. “officers can

be seen . . . taking photographs and or video of the vehicle with their cell phones.” Id.



                                           11
  Case 2:21-cr-00023 Document 46 Filed 05/04/21 Page 12 of 15 PageID #: 196




at 1. He says that the Government has only provided him with nine photographs but

that conversations overheard on the video suggest officers took other photographs

and videos at the scene. Finally, Defendant argues that “information and data

obtained at the scene appears to be transmitted to other individuals for additional

investigation, printing, and analysis.” Id. In the Motion, Defendant argues he “must

have access to the cell phone data and information from these officers’ cell phones” in

order to properly evaluate his defenses, and “must assure that the information and

data has not been manipulated” since it was stored on personal cell phones. Id. at 2.

      The Government responds in opposition, arguing that Defendant’s request is

unreasonably broad as it contains “no particularity as to time or substance of data

requested.” [ECF No. 31, at 5]. Further, the Government argues Defendant “does not

explain how additional photos or videos of [C.H.’s] Traverse, even if they existed,

would impact his case,” nor does he provide any “reason to believe that any

manipulation occurred in this case.” Id. at 6. In his Reply, Defendant notes that the

Government has provided fifteen photographs depicting the stop of his vehicle, the

stop of C.H.’s vehicle, and the drugs. However, he says that the MDENT report

provided by the Government in discovery indicated there are 63 separate items

labeled as “Digital Photo.” Therefore, Defendant believes there must be at least 48

other photographs in possession or control of the Government that have not been

disclosed. Defendant presumes “some of these [additional] photographs show the

traffic stop of the Defendant, which would show that the search of the Defendant’s

vehicle was fruitless.” [ECF No. 37, at 8]. Additionally, Defendant argues the



                                          12
  Case 2:21-cr-00023 Document 46 Filed 05/04/21 Page 13 of 15 PageID #: 197




Government has not provided any information to authenticate the photos it has

provided, such as “the identity of the photographer(s)” or “where or why these

photographs were produced.” Id. at 7.

      Pursuant to Federal Rule of Civil Procedure 16(e), “[u]pon a defendant's

request, the government must permit the defendant to inspect and to copy or

photograph books, papers, documents, data, photographs, tangible objects, buildings

or places, or copies or portions of any of these items, if the item is within the

government’s possession, custody, or control and: (i) the item is material to preparing

the defense; (ii) the government intends to use the item in its case-in-chief at trial; or

(iii) the item was obtained from or belongs to the defendant.” In his Motion,

Defendant requested “data and information from the cell phones of officers

conducting the traffic stop of C.H.” or inspection of the same. [ECF No. 28, at 2]. But

in his Reply, Defendant seems to request any and all of the additional 48 photographs

identified in the MDENT report, regardless of whether they depict the stop of C.H.’s

Traverse. Because the burden of production is not cumbersome in either

circumstance, I will construe Defendant’s request broadly.

      At this point, Defendant has not made any showing why he needs access to

personally inspect the cell phones of officers at the scene. He has not named officers

specifically, nor has he provided sufficient limits on the scope of any requested

inspection. In that regard, his Motion [ECF No. 28] is DENIED in part. However,

given the Government’s duty to produce evidence in its custody or control that is

relevant to the preparation of a defense, I ORDER the Government to disclose any



                                           13
  Case 2:21-cr-00023 Document 46 Filed 05/04/21 Page 14 of 15 PageID #: 198




and all photographs and videos related to this case, including the stop of Defendant

and the stop of C.H.’s Traverse. The Government should ensure that any photographs

or videos taken by officer’s cellphones during the traffic stops of Defendant and C.H.

are provided to Defendant. I FIND that any such photographs or videos are material

to the preparation of the defense. If additional photographs or videos, including but

not limited to the additional photographs from the MDENT report, do not exist, the

Government should provide a thorough explanation of its attempt to locate them and

the reasons it was unsuccessful. In this regard, the Motion [ECF No. 28] is GRANTED

in part. The Government shall make its disclosures as soon as reasonably practicable

but no later than May 14, 2021.

      Though Defendant requests that the Government provide evidence to

authenticate its photographs, authentication is a matter for trial. That is, for evidence

to be admissible at trial, “the proponent must produce evidence sufficient to support

a finding that the item is what the proponent claims it is.” Fed. R. Evid. 901(a). The

Government need not authenticate its evidence in discovery. If the Government

attempts to introduce evidence at trial without laying the proper foundation,

Defendant can object at that time.




                                           14
  Case 2:21-cr-00023 Document 46 Filed 05/04/21 Page 15 of 15 PageID #: 199




   III.   Conclusion

      For the foregoing reasons, Defendant’s Motion to Suppress [ECF No. 29] is

DENIED. ECF Nos. 23, 24, 26, 27 are DENIED as MOOT. ECF No. 25 is DENIED,

and ECF No. 28 is DENIED in part and GRANTED in part. The court DIRECTS the

Clerk to send a copy of this Order to the defendant and counsel, the United States

Attorney, the United States Probation Office, and the United States Marshal.


                                      ENTER:      May 4, 2021




                                        15
